People v Toliver (2021 NY Slip Op 06303)





People v Toliver


2021 NY Slip Op 06303


Decided on November 12, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 12, 2021

PRESENT: SMITH, J.P., CARNI, LINDLEY, WINSLOW, AND BANNISTER, JJ. (Filed Nov. 12, 2021.) 


MOTION NO. (72/11) KA 09-01374.

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT, 
vSAMUEL T. TOLIVER, DEFENDANT-APPELLANT.

MEMORANDUM AND ORDER
Motion for reargument denied.